Filed Pursuant to Rule 424(b)(3) File No.: 333-148854 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.4 DATED NOVEMBER 18, 2008 TO THE PROSPECTUS DATED JULY 1, 2008 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated July 1, 2008 (the “Prospectus”) and Supplement No. 3 dated October 22, 2008. Unless otherwise defined herein, capitalized terms used in this supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our current public offering; B. To provide information regarding distributions recently declared; C. To revise our "Employee and Director Incentive Share Plan"; and D. To include our Quarterly Report on Form 10-Q for the quarter endedSeptember 30, A.
